     Case 1:19-cr-10347-NMG Document 46 Filed 08/07/20 Page 1 of 11



                    United States District Court
                      District of Massachusetts

                                   )
United States of America,          )
                                   )
           v.                      )
                                   )     Criminal Action No.
Paul M. Nova,                      )     19-10347-NMG
                                   )
           Defendant.              )
                                   )


                         MEMORANDUM & ORDER

GORTON, J.

     Defendant Paul Nova (“Nova”) has been indicted on several

offenses related to the illegal possession of narcotics and

firearms, including Distribution of and Possession with Intent

to Distribute 40 Grams or More of Fentanyl and 500 Grams or More

of Cocaine in violation of several subsections of 21 U.S.C.

§ 841.    The indictment also includes drug and firearm forfeiture

allegations.    Currently pending before the Court are defendant’s

motions to dismiss the indictment on Double Jeopardy and Due

Process grounds and two motions to suppress evidence.         For the

following reasons, those motions will be denied.

     I.    Background

     This case arises from a narcotics investigation conducted

primarily by the Massachusetts States Police (“MSP”) with

assistance from federal law enforcement.       Law enforcement opened

an investigation after a confidential informant apprised


                                  –1–
        Case 1:19-cr-10347-NMG Document 46 Filed 08/07/20 Page 2 of 11



officers about a suspected heroin/fentanyl dealer, later

identified as the defendant Nova.          Investigators subsequently

obtained warrants for location information tied to a phone and

vehicles used by the defendant.

     After further investigation, including numerous controlled

buys of narcotics, investigators obtained search warrants for a

potential “stash house”, the defendant’s temporary residence and

a vehicle driven by the defendant.          Nova has moved to suppress

evidence gathered from four warrants: (1) for phone location

information; (2) to install a GPS tracking device on his Jeep

Cherokee; (3) to install a GPS tracking device on his Ford Edge;

and (4) to search premises in Brockton and Weymouth and the Ford

Edge.

     The Court outlines the facts relevant to each warrant as

described in the affidavits attached to defendant’s motion and

the accompanying briefs of both parties.

     A. Phone Location Warrant

     In May, 2017, based on information from a confidential

informant (“CI-1”), law enforcement began an investigation into

heroin/fentanyl dealing by an individual known as “Meagan”

(later identified to be the defendant Nova). 1         According to the


1 The various affidavits signed by law enforcement (submitted
with the defendant’s brief) and the government’s brief refer to
the alias of defendant interchangeably as “Megan”, “Magan” and
“Meagan”. The Court adopts the spelling “Meagan”.

                                     –2–
     Case 1:19-cr-10347-NMG Document 46 Filed 08/07/20 Page 3 of 11



informant, the defendant would use the phone number (774) 810-

5454 (“the target phone”) to call him and arrange drug

transactions.

     On May 9, 2017, law enforcement used CI-1 to conduct a

controlled purchase of drugs from the defendant.        CI-1 called

the target phone and arranged the transaction.        CI-1 completed

the deal and law enforcement observed the defendant drive away

in a Jeep Cherokee.   Officers attempted to ascertain the owner

of the Jeep and subscriber information for the target phone but

were unsuccessful because the Jeep had been rented by a third-

party and the phone was of the prepaid variety with no

subscriber information.

     Investigators determined that location information from the

target telephone was needed to identify the defendant. On May

16, 2017, Trooper Michael Pederson of the MSP signed an

affidavit (“Pederson Affidavit”) in support of an application

for a warrant to obtain phone location data for the target

phone.   The Pederson Affidavit detailed law enforcement’s

ongoing investigation into the defendant including the

controlled drug buy and information provided by CI-1.         A Justice

of the Massachusetts Superior Court for Plymouth County

subsequently issued a warrant authorizing 15 days of electronic

surveillance.



                                  –3–
     Case 1:19-cr-10347-NMG Document 46 Filed 08/07/20 Page 4 of 11



     B. Warrant to Install GPS Tracking Device on Jeep Grand
        Cherokee

     On May 26, 2017, MSP Trooper Shaun Bellao (“Trooper

Bellao”) signed an affidavit (“the Jeep Affidavit”) in support

of an application for a warrant to install a GPS tracking device

on the Jeep Cherokee driven by Nova.      The warrant recounted the

information described in the Pederson Affidavit and included new

information, including Nova’s identity which was now known to

investigators.   Law enforcement also used CI-1 to conduct a

second controlled drug purchase wherein they observed Nova drive

the Jeep to complete the pre-arranged drug deal with CI-1.            The

Jeep Affidavit stated that GPS location information would assist

in conducting surveillance and help to identify defendant’s

residence and the drug supplier.     A search warrant was issued,

and a GPS device was installed on the Jeep on May 27, 2017.

     C. Warrant to Install GPS Tracking Device on Ford Edge

     On June 9, 2017, Trooper Bellao signed an affidavit for a

warrant to install a GPS device on a Ford Edge driven by Nova.

After investigators learned that the Jeep Cherokee had been

returned and the same individual had rented a Ford Edge, law

enforcement used CI-1 to conduct another controlled purchase

from the defendant.   He was surveilled to the arranged meeting

location driving a Ford Edge.     A search warrant was issued, and

a GPS device was installed on the Ford.


                                  –4–
     Case 1:19-cr-10347-NMG Document 46 Filed 08/07/20 Page 5 of 11




     D. Search Warrants for Premises in Brockton, Weymouth and
        Ford Edge

     On June 19, 2017, Trooper Bellao signed an affidavit (“the

Premises Affidavit”) in support of an application for search

warrants for (1) Nova’s temporary residence, an apartment in

Weymouth, (2) a suspected stash house in Brockton and (3) the

Ford Edge driven by Nova.

     The Premises Affidavit described (1) the investigation, (2)

the location of Nova’s residence and the suspected stash house

and (3) the analysis supporting Trooper Bellao’s belief that

evidence of heroin distribution would be found at the subject

premises.    It also recounted two additional controlled buys by

CI-1 during which Nova drove the Ford Edge.

     II.    Motions to Suppress

  A. Legal Standard

     Evidence obtained through a search and seizure conducted

without probable cause is subject to suppression under the

Fourth Amendment exclusionary rule. E.g., United States v.

Calandra, 414 U.S. 338, 354 (1974).      As articulated by the First

Circuit Court of Appeals:

  A warrant application must demonstrate probable cause to
  believe that (1) a crime has been committed—the commission
  element, and (2) enumerated evidence of the offense will be
  found at the place searched—the so-called nexus element.

United States v. Dixon, 787 F.3d 55, 59 (1st Cir.
2015)(quotation omitted).

                                  –5–
     Case 1:19-cr-10347-NMG Document 46 Filed 08/07/20 Page 6 of 11




     Probable cause exists when there is a “fair probability

that contraband or evidence of a crime will be found at a

particular place.” Illinois v. Gates, 462 U.S. 213, 238 (1983).

Courts assess probable cause “on the basis of the totality of

the circumstances.” United States v. Flores, 888 F.3d 537, 543

(1st Cir. 2018).

     A prior judicial determination of probable cause is

entitled to great deference by the reviewing court. Gates, 462

U.S. at 288; See also United States v. Bregu, 948 F.3d 408, 414

(1st Cir. 2020)(noting that “when the motion to suppress is

based on an allegedly deficient warrant, we give significant

deference to the magistrate judge's initial probable cause

determination, reversing only if there is no substantial basis

for concluding that probable cause existed”)(internal quotations

omitted).

  B. Application

     Nova argues that the warrants for electronic surveillance

and the subject premises were issued in violation of the Fourth

Amendment because the affidavits filed with the application

failed to establish a nexus between the alleged drug activity

and the target phone, the Jeep Cherokee, the Ford Edge or the

search locations.




                                  –6–
     Case 1:19-cr-10347-NMG Document 46 Filed 08/07/20 Page 7 of 11




  1. Target Phone Warrant

     The Pederson Affidavit included information provided by CI-

1 and about the use of the target phone to arrange a controlled

drug buy.   CI-1 informed officers that an individual, “Meagan”

was a heroin dealer who he had called on the target phone to buy

drugs.   Subsequently, under the direction of law enforcement

officers, CI-1 made a monitored phone call to the target phone

and arranged a controlled drug deal with “Meagan”.        As the

government notes, investigators sought the warrant not to

intercept defendant’s communications but to determine his

location.   Those facts provided the issuing magistrate with

sufficient basis to find probable cause that phone location

information would provide law enforcement with evidence of

criminal activity, specifically narcotics distribution.

  2. GPS Location Warrants for Vehicles

     The affidavits provided in support of the applications for

GPS warrants on the Jeep Grand Cherokee and the Ford Edge also

provided the issuing magistrate with sufficient basis to find

probable cause that the location of those vehicles would provide

evidence as to the defendant’s illicit heroin/fentanyl

distribution.   Both affidavits stated that (1) CI-1 informed law

enforcement that Nova used rental vehicles to conduct drug

transactions and (2) during the controlled buys conducted during


                                  –7–
     Case 1:19-cr-10347-NMG Document 46 Filed 08/07/20 Page 8 of 11



the investigation, Nova arrived in a rental vehicle, first the

Jeep and later the Ford.    In each affidavit, the affiant stated

that location information would assist law enforcement in

identifying Nova’s residence, a potential stash house and his

narcotics supplier.   Location information for the vehicles

rented by defendant was pertinent to the investigation and there

was a basis for the magistrate’s finding of probable cause.

  3. Warrants for Premises in Brockton, Weymouth and Ford Edge

     The affidavit in support of the warrant to search premises

in Brockton and Weymouth and the Ford Edge was also supported by

probable cause.

     At the time investigators sought a warrant for the subject

premises and vehicle, they had conducted six controlled drug

buys from Nova and gathered location information from the target

phone and his two rental cars.     Investigators used that GPS

location data, as well surveillance, to deduce that Nova (1)

lived (or was temporarily residing) at the Weymouth apartment

and (2) was using the Brockton apartment as a potential stash

house.   GPS information revealed that Nova would leave his

residence, travel to the Brockton apartment and then immediately

conduct what investigators believed to be a series of drug

transactions.   That pattern suggested to investigators that the

Brockton apartment was a stash house.      The investigators also

relied on information supplied by CI-1, visual surveillance and

                                  –8–
     Case 1:19-cr-10347-NMG Document 46 Filed 08/07/20 Page 9 of 11



further controlled drug buys in support of their conclusions and

the affidavit provided to the magistrate.

     As the government points out, “probable cause does not

require either certainty or an unusually high degree of

assurance.” United States v. Clark, 685 F.3d 72, 76 (1st Cir.

2012).   Given the totality of the circumstances, the affidavit

presented to the magistrate supported probable cause that

evidence of illicit narcotics dealing would be found to be

present at the subject premises and vehicle specified in the

search warrant.

  4. Good Faith Exception

     Finally, the government correctly maintains that, even

assuming arguendo that one of the affidavits failed to establish

probable cause, the evidence seized would be admissible under

the “good faith” exception to the exclusionary rule. See United

States v. Leon 468 U.S. 897 (1984).      As the government notes,

the defendant does not allege that the officers acted recklessly

or in bad faith in drafting their affidavits.       Nor does the

defendant claim that the magistrates were derelict in performing

their duties or that the warrants were facially invalid.         In

this case, the officers acted in objectively reasonable reliance

on a warrant issued by a detached and neutral magistrate and

therefore, even if the affidavits were found to lack probable



                                  –9–
     Case 1:19-cr-10347-NMG Document 46 Filed 08/07/20 Page 10 of 11



cause, (which they do not) the evidence would not be suppressed.

Id. at 913.

     III. Motion to Dismiss on Double Jeopardy Grounds

     Nova also moves to dismiss the indictment on double

jeopardy grounds.   The Double Jeopardy Clause of the Fifth

Amendment states that no person shall “be subject for the same

offence to be twice put in jeopardy of life or limb.”         The

defendant has not, however, been twice put in jeopardy for the

same offense.   Nova was indicted in Plymouth County Superior

Court on September 6, 2019.     On September 18, 2019, a federal

grand jury returned an indictment for the same offense conduct.

His state case was dismissed on September 20, 2019, after the

Commonwealth of Massachusetts entered a Nolle Prosequi.          Because

a jury was never empaneled and sworn, jeopardy never attached in

his state case and thus the instant federal prosecution does not

constitute a successive prosecution under the Double Jeopardy

Clause.   See Martinez v. Illinois, 572 U.S. 833, 839 (2014)

(“There are few if any rules of criminal procedure clearer than

the rule that jeopardy attaches when the jury is empaneled and

sworn.”)(internal citation and quotation omitted).




                                  –10–
     Case 1:19-cr-10347-NMG Document 46 Filed 08/07/20 Page 11 of 11



                                 ORDER


     For the foregoing reasons, the motion of defendant to

dismiss the indictment on double jeopardy grounds (Docket No.

28) and his motions to suppress (Docket Nos. 29 & 31) are

DENIED.




So ordered.


                                    /s/ Nathaniel M. Gorton
                                    Nathaniel M. Gorton
                                    United States District Judge
Dated August 7, 2020




                                  –11–
